Citation Nr: 0124349	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  96-36 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a rectal polyp 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1952 
to August 1954.  

Service connection for a rectal polyp disorder was initially 
denied by a January 1955 rating decision that became final 
when the appellant failed to appeal the decision within one 
year.  The current appeal came before the Board from an 
August 1996 rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
was remanded in January 1998 for additional development.  
Thereafter, the claim was returned to the Board, and an 
appellate decision was issued in September 1999, which found 
that (1) new and material evidence had been submitted to 
reopen the previously denied and final claim, and (2) the 
claim was not well grounded.  Because of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the United States Court of Appeals for Veterans 
Claims (Court), in a January 2001 Order, vacated the 
September 1999 appellate decision as to the denial of the 
claim as not well grounded and remanded it in order to permit 
readjudication thereof.  

The appellant's national representative, in a May 2001 
statement, has raised the following issues: (1) whether there 
was clear and unmistakable error (CUE) in the January 1955 
rating decision that denied service connection for a rectal 
polyp disorder; (2) entitlement to service connection for 
hemorrhoids; and (3) entitlement to service connection for 
chronic prostatitis and residuals thereof.  These claims have 
not been developed for appellate consideration by the RO; 
therefore, they are referred to the RO for appropriate 
action.  


REMAND

The appellant asserts that he has experienced problems with 
rectal polyps since military service, and that he has 
submitted new and material evidence with regard to his claim 
for service connection for a rectal polyp disorder.  As noted 
above, service connection for a rectal polyp disorder was 
last denied by an April 1993 Board decision.  The appellant's 
representative has indicated in a May 2001 statement that he 
believes the examiner at a January 1999 VA examination 
(rectum and anus) offered a "conclusory" opinion that lacked 
supporting rationale when he stated that adenomatous polyps 
removed in service and shortly thereafter (November 1954) 
were unrelated to "an adenomatous polyp" removed in October 
1998.  

Among other things, the VCAA eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Additionally, VA has recently promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
changes in the law redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Although the appellant reported for a January 1999 VA 
examination of his rectum and anus, he declined to undergo 
physical examination at that time because he believed an 
October 1998 colonoscopy was complete and that, therefore, 
the discomfort of an enema and sigmoidoscopy was unnecessary.  
While the examiner referenced the October 1998 VA colonoscopy 
that revealed a very small adenomatous polyp in the hepatic 
flexure in the colon but no rectal polyps, that medical 
record is not found in the claims file.  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the claim is remanded for the following actions:

1.  The RO should obtain all VA medical records 
pertaining to the appellant since January 1998, 
particularly the October 1998 colonoscopy 
report from the Biloxi VA medical facility, and 
associate them with the claims file.  

2.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for rectal polyps since 
1998, and, if possible, specify the appropriate 
dates of treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

3.  The RO should schedule the appellant for a 
VA proctology examination to determine the 
diagnosis and likely etiology of all rectal 
polyp disorders.  The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current rectal polyp disorders and 
to express an opinion as to whether a 
relationship exists between the adenomatous 
polyps removed in service (July 1954) and 
shortly thereafter (November 1954) and the 
adenomatous polyp found in October 1998 (if 
shown by the medical evidence), and whether it 
is at least as likely as not that the appellant 
has a rectal polyp disorder that had its origin 
in service.  The examiner should provide 
complete rationale for all conclusions reached.  

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
VCAA are fully complied with and satisfied.  
For further guidance on the processing of this 
case in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and should be afforded an appropriate period of 
time to respond.  Thereafter, the case should be returned to 
the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion is intimated by this REMAND as to 
the merits of his claim, and he is not required to undertake 
any additional action until he receives further notification 
from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


